              Case 3:20-cv-05319-RBL Document 12 Filed 08/12/20 Page 1 of 2



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        JOHN GARRETT SMITH,                               CASE NO. C20-5319RBL
 9
                               Petitioner,                ORDER
10               v.

11      J COLEMAN,

12                             Respondent.

13

14

15           THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

16   Recommendation [Dkt. # 10], recommending denial of Petitioner’s motion to amend the §2254

17   habeas petition, and dismissal with prejudice. Petitioner Smith has objected.

18          (1) The Report and Recommendation is ADOPTED;

19          (2) Smith is not given leave to amend the First Petition. His Second Petition (Dkt. 9) is

20   the “functional equivalent” of a second or successive petition. The case is DISMISSED.

21          (3) For the reasons articulated in the R&R, the Court will NOT issue a Certificate of

22   Appealability; and

23

24


     ORDER - 1
                 Case 3:20-cv-05319-RBL Document 12 Filed 08/12/20 Page 2 of 2



 1          The Clerk is directed to send copies of this Order to Petitioner and to the Hon. J. Richard

 2   Creatura.

 3          IT IS SO ORDERED.

 4          Dated this 12th day of August, 2020.



                                                          A
 5

 6
                                                          Ronald B. Leighton
 7                                                        United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
